Per Curiam.

This is an ordinary case of a contract for the sale and conveyance of real estate, part of the j urchase money having been paid and possession taken, and the title withheld as security for the remainder of the purchase money. There is no doubt but that a court of equity has jurisdiction in such cases, as *599well to relieve tbe vendor as tbe vendee npon failure to comply. Tbe relation between tbe parties is analogous to that of equitable mortgagor and mortgagee. Tbe former bas an equity of redemption, tbe latter bas tbe correlative ngbt of foreclosure. A court of equity will relieve against forfeiture from non-compliance on tbe part of tbe vendee, but will enforce performance within a reasonable time.
But as tbe title did not pass by tbe contract, but remained in tbe vendor, we tbink tbe decree of sale erroneous. Tbe proper decree in sucb cases is, that tbe money due upon tbe contract be paid within sucb reasonable time as tbe court may direct, or that tbe vendee be foreclosed of bis equity of redemption. ' .
Decree reversed and cause remanded.